Stolz, Judge.
The decision of this court in the present case reversing the judgment of the trial court in the main appeal and affirming the judgment of the trial court in the cross appeal (Blackmon v. Gable Industries, 132 Ga. App. 354 (208 SE2d 101)) having been reversed by the Supreme Court (Gable Industries v. Blackmon, 233 Ga. 542), our decision is hereby vacated and the case is remanded to the trial court for further consideration in accordance with the decision of the Supreme Court in this case.

Remanded with direction.


Bell, C. J., Pannell, P. J., Deen, P. J., Quillian, Clark, Webb and Marshall, JJ., concur. Evans, J., not participating.